BARFIELD, Judge.
In this case the claimant was injured in a work-related accident on February 15, 1980 and has now been determined to be permanently totally disabled. Permanent total disability is not contested, but claimant contends the deputy erred in apportioning out of the disability benefits 95% of the award based on a preexisting impairment. We agree. Apportionment in this case is governed by chapter 440, Florida Statutes {1979), and the holding in Evans v. Florida Industrial Commission, 196 So.2d 748 (Fla.1967).
This case is REVERSED and REMANDED to the deputy commissioner for further proceedings consistent with this opinion.
NIMMONS and ZEHMER, JJ., concur.